Case 2:20-mj-09285-RBM Document17 Filed 07/02/20 PagelD.22 Page 1 of 4

PS 8C

(05/08) July 1, 2020

UNITED STATES DISTRICT COURT
FOR THE
SOUTHERN DISTRICT OF CALIFORNIA

Petition for Summons for Defendant on Pretrial Release

Name of Defendant: Alexandra Renee Bell Dkt No.: 20CR1812-1
Reg. No.: 95306-298

Name of Judicial Oficer: The Honorable Cathy Ann Bencivengo, U.S. District Judge
(Matter referred to the Honorable Ruth B. Montenegro, U.S. Magistrate Judge)

Date Conditions Ordered: June 11, 2020, by the Honorable Ruth B. Montenegro, U.S. Magistrate Judge

Conditions of Release: not violate federal, state, or local law during the period of release; appear in court
as ordered and surrender as directed to serve any sentence; not possess or attempt to possess a firearm,
destructive device, or other dangerous weapon; not use or possess a narcotic drug or other controlled
substance without a lawful medical prescription and not use or possess marijuana under any circumstances,
report to Pretrial Services as directed; restrict travel to the Southern District of California, and not to enter
Mexico; actively seek or continue full-time employment, schooling, or combination of both; reside with
a family member, surety, or residence approved by Pretrial Services, including any contract facility; submit
to psychological/psychiatric treatment at Pretrial Services’ discretion; and submit to drug/alcohol testing
and/or outpatient substance abuse therapy or counseling as directed by Pretrial Services.

Modification: None
Date Released on Bond: June 11, 2020
Charged Offense: 21: 952, 960 - Importation of a Controlled Substance

Next Court Hearing: July 2, 2020, for arraignment before the Honorable Ruth B. Montenegro, U.S.
Magistrate Judge

Asst. U.S. Atty.: Nicholas Jordan Hernandez Defense Counsel: Eric Studebaker Fish, Federal Defenders
(619) 546-7029 (619) 234-8467

Prior Violation History: In a petition dated June 25, 2020, the Court was informed the defendant
submitted a urine sample on June 16, 2020, which confirmed positive for methamphetamine use. Upon
receiving the confirmation, the defendant admitted using marijuana and methamphetamine on June 11,
2020. The Court agreed to hold action in abeyance.
Case 2:20-mj-09285-RBM Document 17 Filed 07/02/20 PagelD.23 Page 2 of 4

PS 8C
(05/08)

Name of Defendant: Alexandra Renee Bell July 1, 2020
Docket No.: 20CR1812-1 Page 2

PETITIONING THE COURT

 

TOSUMMON THE DEFENDANT TO APPEAR IN COURT AND ADDRESS THE FOLLOWING
ALLEGATIONS

The Pretrial Services officer believes the defendant violated the following conditions of pretrial release:

 

CONDITIONS ALLEGATIONS OF NONCOMPLIANCE

(Standard Condition)

Not use or possess a narcotic drug or other 1. On June 11, 2020, the defendant used marijuana as
controlled substance without a lawful evidenced by her admission.

medical prescription and not use or possess

marijuana under any circumstances 2. On June 11, 2020, the defendant used

methamphetamine as evidenced by her admission
and a urine sample submitted on June 16, 2020,
which confirmed positive for methamphetamine use.

3. On June 20 and 28, 2020, the defendant used
methamphetamine as evidenced by her admission.

Grounds for Revocation: On June 11, 2020, the Court set conditions of release which include not possess
or use a narcotic drug or other controlled substance without a lawful medical prescription and not posses
or use marijuana under any circumstances. On June 12, 2020, the undersigned reviewed the conditions of
release with the defendant and she acknowledged an understanding.

Allegation 1 and 2: On June 12, 2020, the undersigned contacted the defendant and she admitted using
marijuana on June 11, 2020, after her court appearance. Additionally, the undersigned received and
reviewed laboratory results from Alere, Inc. (National Lab) which list the urine sample submitted by the
defendant on June 16, 2020, confirmed positive for methamphetamine use. When confronted with the
results, the defendant also admitted using methamphetamine on June 11, 2020.

Allegation 3: On June 25, 2020, the defendant reported to the Pretrial Services office and admitted using
methamphetamine on June 20, 2020. Additionally on June 29, 2020, the undersigned contacted the
defendant and she admitted using methamphetamine again on June 28, 2020.
Case 2:20-mj-09285-RBM Document17 Filed 07/02/20 PagelD.24 Page 3 of 4

PS 8C
(05/08)

 

Name of Defendant: Alexandra Renee Bell July 1, 2020

Docket No.: 20CR1812-1 Page 3

(Special Condition)

Submit to drug testing and/or treatment as 4. On June 26 and 30, 2020, the defendant failed to

directed by Pretrial Services report for drug testing as instructed by Pretrial
Services.

Grounds for Revocation: On June 11, 2020, the Court set conditions of release which include submit to
drug/alcohol testing and/or treatment as directed by Pretrial Services. On June 12, 2020, the undersigned
reviewed the conditions of release with the defendant and she acknowledged an understanding.

 

Allegation 4: On June 25, 2020, the defendant reported to the Pretrial Services office and was unable to
provide a urine sample. The defendant was instructed to report the next day for drug testing. The
defendant failed to report for drug testing on June 26, 2020. Additionally, on June 29, 2020, the
undersigned contacted the defendant and directed her to report for drug testing the following day. The
defendant failed to report for drug testing on June 30, 2020.

 

SUPERVISION ADJUSTMENT

Ms. Bell commenced pretrial supervision on June 11, 2020. After her initial court appearance, the
defendant admitted using marijuana and methamphetamine. The defendant further admitted using
methamphetamine again on June 20 and 28, 2020, and she failed report for drug testing on two occasions.

The defendant was counseled and reprimanded for her continued drug use while on bond. The defendant
was offered residential drug treatment, however, she refused. The defendant stated she can refrain from
further drug use and would like to participate in out-patient drug treatment. In light of this information,
Pretrial Services views the defendant’s supervision adjustment as poor.
Case 2:20-mj-09285-RBM Document17 Filed 07/02/20 PagelD.25 Page 4 of 4

PS 8C
(05/08)

Name of Defendant: Alexandra Renee Bell July 1, 2020
Docket No.: 20CR1812-1 Page 4

RECOMMENDATION/JUSTIFICATION

In light of the allegations listed on the petition, Pretrial Services recommends your Honor order the

defendant to appear in Court on July 2, 2020, at 10:00 a.m. and allow her to show cause why her bond
should not be revoked.

IT declare under penalty of perjury that the
foregoing is true and correct.

Executed on: 7/1/2020

Respectfully submitted: Reviewed and approved:
LORI A. GAROFALO

CHIEF PRETRIAL SERVICES OFFICER

by pd ode. [f [Lf

Yolanda German Carlos D. Gutierrez

US. Pretrial Services Officer Supervising U.S. Pretrial Services Officer
(760) 339-4223

Place: El Centro, California

THE COURT ORDERS:

Lb Cre. cite the defendant to appear in Court for an Order to Show Cause Hearing on July
2, 2020, at 10:00 a.m. and allow her to show cause why her bond should not be revoked.

Other

 

 

 

~ ;
oh bureis rdf) 7/2 [202-0
‘The Honorable Ruth B./Mont ro Date 7

U.S. Magistrate Judge
